Citation Nr: 9929502	
Decision Date: 10/14/99    Archive Date: 10/21/99

DOCKET NO.  98-16 621	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Buffalo, 
New York


THE ISSUE

Entitlement to service connection for a respiratory 
disability, to include asthma.



REPRESENTATION

Appellant represented by:	New York Division of Veterans' 
Affairs


ATTORNEY FOR THE BOARD

M. Vavrina, Associate Counsel



INTRODUCTION

The veteran served on active duty from June 1968 to April 
1971.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a Rating Decision dated in July 1998, which 
denied the veteran's claim for service connection for a 
pulmonary disability, to include asthma.


FINDING OF FACT

The veteran's claim of service connection for a pulmonary 
disability, to include asthma, is plausible.


CONCLUSION OF LAW

The veteran has submitted evidence of a well-grounded claim 
of service connection for a pulmonary disability, to include 
asthma.  38 U.S.C.A. §§  1110, 5107(a), 7104 (West 1991 & 
Supp. 1999); 38 C.F.R. § 3.303 (1999).


REASONS AND BASES FOR FINDING AND CONCLUSION

The threshold question in any claim is whether the veteran 
has met his burden of submitting evidence sufficient to 
justify a belief that his claim for service connection for a 
pulmonary disability is well grounded.  In order for him to 
meet this burden, he must submit evidence sufficient to 
justify a belief that his claim is plausible.  38 U.S.C.A. 
§ 5197(a); Murphy v. Derwinski, 1 Vet. App. 78 (1990).

A well-grounded claim requires competent evidence of current 
disability (a medical diagnosis), of incurrence or 
aggravation of a disease or injury in service (lay or medical 
evidence), and of a nexus between the in-service injury or 
disease and the current disability (medical evidence).  
Caluza v. Brown, 7 Vet. App. 498 (1995); Maxson v. West, 12 
Vet. App. 453 (1999).  Where the determinative issue involves 
medical causation or medical diagnosis, medical evidence to 
the effect that the claim is plausible or possible is 
required in order for a claim to be considered well grounded.  
Grottveit v. Brown, 5 Vet. App. 91,93 (1993).

The veteran contends that he has had continuous problems with 
asthma since service.  His available service medical records 
show that in August and November 1970 the veteran complained 
of wheezing and was diagnosed with chronic bronchitis/asthma, 
asthma/bronchitis and bronchial asthma.  A postservice 
statement by a private physician, K. Mansouri, M.D., revealed 
that the doctor had treated the veteran from 1970 to 1992 for 
chronic bronchial asthma and bronchitis.
Postservice records for treatment from a private medical 
group from 1994 to 1998 reflect that the veteran complained 
of wheezing and was diagnosed with various types of 
bronchitis, sinusitis and rhinitis.  In view of the evidence 
showing in-service and postservice treatment for wheezing, 
asthma and bronchitis, as well as the veteran's complaints of 
experiencing wheezing since service, his claim in this regard 
is plausible and is thus well grounded.  38 U.S.C.A. 
§ 5107(a); Caluza, supra.


ORDER

As the veteran's claim of service connection for a pulmonary 
disability, to include asthma, is well grounded, the appeal 
is allowed subject to further action as discussed below.


REMAND

The Board notes there is some confusion as to whether the 
veteran had a pulmonary condition that pre-existed his period 
of active duty.  In this regard, the Board observes that only 
such conditions recorded in examination reports are 
considered to have been noted.  38 C.F.R. § 3.304(b)(1999).  
A history of preservice existence of conditions recorded at 
the time of examination does not constitute a notation of 
such conditions, but will be considered together with all 
other material evidence in determinations as to inception. 
38 C.F.R. § 3.304(b)(1); Crowe v. Brown, 7 Vet. App. 238, 245 
(1994).

A review of the veteran's service medical records reveals 
that he checked "no" for "asthma" on the medical history 
portion of his March 1968 pre-enlistment examination report.  
The clinical evaluation performed at that time shows his 
lungs and chest to be normal.  The veteran's service records 
reflect that he was seen on three occasions in November 1969 
with complaints of wheezing and trouble breathing at night 
and that the veteran reported that he had had asthma attacks 
and was treated for asthma when he was about seven years old.  
A chest x-ray taken at the time was normal and the diagnosis 
was bronchospasm from smoking.  A March 1970 service medical 
record indicates "asthmatic now in remission."  A September 
1970 service medical record indicates past history of asthma 
noted with a diagnosis of viral upper pulmonary infection.  
Two August 1970 service medical records reflect that the 
veteran complained of wheezing and was diagnosed with chronic 
bronchitis/asthma.  Service medical reports for two visits in 
November 1970 indicate a history of asthma and that the 
examiner had heard wheezing in both lungs.  The diagnoses 
were asthma/bronchitis and bronchial asthma.  The April 1971 
separation examination shows the veteran's lungs and chest to 
be normal.

In an April 1998 statement, a private physician, Dr. 
Mansouri, revealed that he had treated the veteran from 1970 
to 1992 for chronic obstructive pulmonary disease, chronic 
bronchial asthma, and bronchitis.  Dr. Mansouri reported that 
he had no documents in his files and that the veteran's 
records had been transferred to veteran's designated 
physician.  

Records from a private medical group, Guthrie Medical Group, 
show lungs clear and a diagnosis of allergic rhinitis (August 
1994), mild wheezing and a diagnosis of acute bacterial 
bronchitis (April 1995), a few expiratory wheezes and a 
diagnosis of acute maxillary sinusitis and allergic rhinitis 
(October 1996), and expiratory wheezes and a diagnosis of 
acute bronchitis (February 1998).

At his first visit to the Bath, New York, VA Medical Center, 
the examiner noted that the veteran reported that he has had 
asthma since 1969 and is currently on inhalers.

It is unclear as to whether the veteran is the sole source 
for the history of asthma or whether preexistence is 
supported by independent medical evidence.  A fundamental 
issue in this case relates to preexistence and aggravation, 
and the Board regards the record as inadequately probative of 
this matter.  Further, since the Board may not rely on its 
own unsubstantiated judgment as to medical questions 
involving the pre-existence and increase in severity of the 
appellant's respiratory disorders, a remand to the regional 
office (RO) is appropriate to obtain a medical opinion to 
enable a proper disposition of the veteran's claim.  Crowe, 7 
Vet. App. at 245-46.  
  
Accordingly, the case is REMANDED for the actions listed 
below.

The law requires full compliance with all orders in this 
remand. Stegall v. West, 11 Vet. App. 268 (1998).  Although 
the instructions in this remand should be carried out in a 
logical chronological sequence, no instruction may be given a 
lower order of priority in terms of the necessity of carrying 
out the instructions completely.

1. The RO should contact the veteran and 
request that he identify the names, 
addresses, and approximate dates of 
treatment of all health care providers 
who evaluated or treated him prior to 
service and since his discharge from 
service for symptoms related to a 
pulmonary disability.  After securing 
the necessary releases, the RO should 
request copies of any previously 
unobtained medical records for 
association with the claims folder.  
This should specifically include, if 
possible, any records of the veteran's 
treatment since service, including 
records relating to the veteran's 
treatment by Dr. Mansouri.  The 
veteran should also be asked to submit 
any other evidence he may have 
concerning his claimed asthma.

2. Following the completion of the above 
requested development, the veteran 
should be provided a VA examination by 
an appropriate medical specialist to 
determine the nature, extent and date 
of onset of the veteran's pulmonary 
disability, to include asthma.  The 
claims folder and a copy of this 
REMAND must be made available to and 
be reviewed by the examiner before the 
examination.  All appropriate tests 
and studies should be conducted and 
all clinical findings and diagnoses 
clearly set forth in the examination 
report.  After reviewing all pertinent 
medical records, the examiner(s) is 
specifically requested to offer an 
opinion with respect to:

a.  The exact diagnoses of all 
respiratory disorders the appellant 
currently has; 

b.  Whether there is medical 
evidence that the veteran had a 
pulmonary condition that existed 
prior to service;

c.  If so, whether such a disability 
worsened during service; and

d.  If it did worsen, whether it is 
at least as likely as not that the 
preexisting pathology underwent a 
permanent increase in severity 
during service beyond the natural 
progress of the disability.

If, on the other hand, it is determined 
that the veteran's pulmonary disability 
did not clearly predate service, then the 
approximate date of onset should be 
indicated.  A complete rationale for all 
opinions expressed should be provided.

3. Thereafter, the RO should review the 
claims folder to ensure that all of 
the foregoing requested development 
has been completed.  In particular, 
the RO should review the requested 
examination report and required 
opinions to ensure that they are 
responsive to and in complete 
compliance with the directives of this 
remand and, if they are not, the RO 
should implement corrective 
procedures.

4. Thereafter, the RO should review the 
veteran's claim.  If action taken 
remains adverse to the veteran, he and 
his representative should be provided 
with a supplemental statement of the 
case notifying him of all pertinent 
laws and regulations used in the 
adjudication of his claim.  

After the veteran and his representative have been given an 
opportunity to respond to the supplemental statement of the 
case, the claims folder shall be returned to the Board for 
further appellate review, if appropriate.  The appellant need 
take no action until otherwise notified.  No inference should 
be drawn regarding the final disposition of the claim for 
asthma as a result of this action.


The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
G. H. SHUFELT
	Member, Board of Veterans' Appeals







